Citation Nr: 1713247	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to the Veteran's service-connected panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and had Air National Guard active duty under 32 U.S.C.A. § 505 (West 2014) from September 2002 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, TN.  

The Veteran presented testimony at a Board hearing in April 2013, and a transcript of that hearing is associated with the claims file.

The case was previously before the Board in June 2014.  In a March 2015 rating decision, the RO granted service connection for hypothyroidism with an evaluation of 100 percent effective November 4, 2008.  Consequently, this claim no longer remains in controversy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a diagnosed sleep disorder, to include sleep apnea.  The Board remanded the claim in June 2014 to obtain pertinent records and a medical opinion that considered whether any currently diagnosed sleep disorder was due to an in-service head injury or secondary to his service-connected psychiatric disability.  

Numerous opinions have been obtained on remand; however, they are inadequate.  In addition to being inconsistent, the opinions do not include consideration of an in-service head injury and subsequent complaint of tiredness as a likely etiology of the sleep disorder.  Instead, the opinions focus on the likely cause of the fatigue.

The service treatment records (STRs) show that in February 1988, the Veteran suffered an injury when a canopy crane slipped off of an engine trailer and struck him on the side of the head.  A superficial scalp laceration was noted.  In June 1988, the Veteran complained of tiredness for three months.  

At his hearing, the Veteran asserted that the in-service head trauma caused a neurological disorder which has affected his sleep patterns since service.  The Veteran contends that he has a specific kind of sleep apnea which differs from obstructive sleep apnea as it is connected with brain function. 

In November 2014, Dr. O.R. characterized the Veteran's sleep disorder as daytime somnolence, insomnia, obstructive sleep apea and central sleep apnea.  

An addendum opinion is needed to determine whether the Veteran's currently diagnosed sleep apnea is related to the head injury suffered in service or is caused or aggravated by his service-connected psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate examiner, preferably not the examiner who prepared the March March 2015 medical opinion, to provide an addendum opinion as to the nature and likely etiology of the Veteran's sleep apnea.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.

The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, the examiner should answer the following:  

(a)  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea is related to his active service, specifically commenting on the Veteran's head trauma in February 1988 while in service and subsequent complaints of tiredness.

(b)  If the sleep apnea is not related to service, is it at least as likely as not that the sleep apnea is aggravated by the service-connected panic disorder?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the requested actions, and any additional notification or development deemed warranted, the RO should readjudicate the issues on appeal, furnish to the Veteran and his representative an SSOC, and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



